18-13374-mew            Doc 354        Filed 02/11/19 Entered 02/11/19 21:56:20                        Main Document
                                                     Pg 1 of 4


     Marc Kieselstein, P.C.                                         James H.M. Sprayregen, P.C
     Cristine Pirro                                                 Adam C. Paul, P.C. (admitted pro hac vice)
     KIRKLAND & ELLIS LLP                                           W. Benjamin Winger (admitted pro hac vice)
     KIRKLAND & ELLIS INTERNATIONAL LLP                             KIRKLAND & ELLIS LLP
     601 Lexington Avenue                                           KIRKLAND & ELLIS INTERNATIONAL LLP
     New York, New York 10022                                       300 North LaSalle Street
     Telephone:     (212) 446-4800                                  Chicago, Illinois 60654
     Facsimile:     (212) 446-4900                                  Telephone:      (312) 862-2000
                                                                    Facsimile:      (312) 862-2200

     Counsel to the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                                           )
     In re:                                                                ) Chapter 11
                                                                           )
     AEGEAN MARINE PETROLEUM NETWORK                                       ) Case No. 18-13374 (MEW)
     INC., et al.,1
                                                                           )
                                Debtors.                                   ) (Jointly Administered)
                                                                           )

                         AGENDA FOR HEARING TO BE HELD
              FEBRUARY 14, 2019, AT 10:00 A.M. (PREVAILING EASTERN TIME)

     Time and Date of Hearing: February 14, 2019, at 10:00 a.m. (prevailing Eastern Time)

     Location of Hearing:               The Honorable Judge Michael E. Wiles
                                        United States Bankruptcy Court for the Southern District of New York
                                        Alexander Hamilton Custom House
                                        One Bowling Green, Courtroom 617
                                        New York, New York 10004
     Copies of Motions:                 A copy of each pleading can be viewed on the Court’s website at
                                        http://www.nysb.uscourts.gov and the website of the Debtors’ notice
                                        and claims agent, Epiq Corporate Restructuring LLC, at
                                        http://dm.epiq11.com/aegean. Further information may be obtained via
                                        email at aegean@epiqglobal.com or by calling 212-225-9200.




 1
       Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtors and the last four digits
       of their tax identification, registration, or like numbers is not provided herein. A complete list of such information
       may be obtained on the website of the Debtors’ claims and noticing agent at http://dm.epiq11.com/aegean. The
       location of Debtor Aegean Bunkering (USA) LLC’s principal place of business and the Debtors’ service address
       in these chapter 11 cases is 52 Vanderbilt Avenue, Suite 1405, New York, New York 10017.
18-13374-mew        Doc 354   Filed 02/11/19 Entered 02/11/19 21:56:20               Main Document
                                            Pg 2 of 4


 I.   Matters Going Forward

               1.      Moelis Retention Application. Debtors’ Application for Entry of an Order
                       (A) Authorizing the Employment and Retention of Moelis & Company LLC
                       as Its Investment Banker and Financial Advisor for the Debtors and Debtors
                       in Possession Effective Nunc Pro Tunc to the Petition Date; (B) Waiving
                       and Modifying Certain Time-Keeping Requirements; and (C) Granting
                       Related Relief [Docket No. 289].

                       Objection Deadline: February 1, 2019, at 4:00 p.m. (prevailing Eastern
                       Time).

                       Responses Received: Informal comments from the Office of the United
                       States Trustee (the “U.S. Trustee”) and the official committee of unsecured
                       creditors (the “Committee”).

                       Replies Filed: None.

                       Related Documents:

                       A.     Notice of Adjournment            of   February   13,   2019   Hearing
                              [Docket No. 333].

                       B.     Corrected Notice of Adjournment of February 13, 2019 Hearing
                              [Docket No. 338].

                       Status: This matter is going forward.


               2.      Disclosure Statement Motion. Debtors’ Motion for Entry of an Order
                       (I) Approving the (A) Adequacy of Information in the Disclosure
                       Statement, (B) Solicitation and Notice Procedures, (C) Forms of Ballots and
                       Notices in Connection Therewith, and (D) Certain Dates with Respect
                       Thereto, and (II) Granting Related Relief [Docket No. 300].

                       Objection Deadline: February 12, 2019, at 4:00 p.m. (prevailing Eastern
                       Time).

                       Responses Received: Informal comments from the U.S. Securities &
                       Exchange Commission (the “SEC”).

                       Replies Filed: None.

                       Related Documents:

                       A.     Notice of Disclosure Statement Hearing [Docket No. 301].




                                                2
18-13374-mew   Doc 354   Filed 02/11/19 Entered 02/11/19 21:56:20            Main Document
                                       Pg 3 of 4


                  B.     Disclosure Statement for the Joint Plan of Reorganization of Aegean
                         Marine Petroleum Network Inc. and Its Debtor Affiliates Pursuant
                         to Chapter 11 of the Bankruptcy Code [Docket No. 302].

                  C.     Joint Plan of Reorganization of Aegean Marine Petroleum Network
                         Inc. and Its Debtor Affiliates Pursuant to Chapter 11 of the
                         Bankruptcy Code [Docket No. 303].

                  D.     Notice of Filing of Exhibits to the Disclosure Statement for the Joint
                         Plan of Reorganization of Aegean Marine Petroleum Network Inc.,
                         and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy
                         Code [Docket No. 316].

                  E.     Notice of Filing of Exhibit to the Disclosure Statement for the Joint
                         Plan of Reorganization of Aegean Marine Petroleum Network Inc.
                         And Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy
                         Code [Docket No. 317].

                  F.     Affidavit of Service [Docket No. 323].

                  Status: This matter is going forward.




                           [Remainder of page intentionally left blank.]




                                           3
18-13374-mew    Doc 354     Filed 02/11/19 Entered 02/11/19 21:56:20      Main Document
                                          Pg 4 of 4


 New York, New York                   /s/ Marc Kieselstein
 Dated: February 11, 2019             Marc Kieselstein, P.C.
                                      Cristine Pirro
                                      KIRKLAND & ELLIS LLP
                                      KIRKLAND & ELLIS INTERNATIONAL LLP
                                      601 Lexington Avenue
                                      New York, New York 10022
                                      Telephone:     (212) 446-4800
                                      Facsimile:     (212) 446-4900
                                      - and -
                                      James H.M. Sprayregen, P.C.
                                      Adam C. Paul, P.C. (admitted pro hac vice)
                                      W. Benjamin Winger (admitted pro hac vice)
                                      KIRKLAND & ELLIS LLP
                                      KIRKLAND & ELLIS INTERNATIONAL LLP
                                      300 North LaSalle Street
                                      Chicago, Illinois 60654
                                      Telephone:     (312) 862-2000
                                      Facsimile:     (312) 862-2200

                                      Counsel to the Debtors and Debtors in Possession




                                           4
